



EXHIBIT 10.2
SERVICES AGREEMENT
This SERVICES AGREEMENT (the “Agreement”) dated as of January 22, 2018 (the
“Effective Date”) is made by and between WORLD ACCEPTANCE CORPORATION, a South
Carolina corporation (“WRLD” or the “Company”) and JAMES H. WANSERSKI
(“Wanserski”) and JS&R BUSINESS SERVICES, L.L.C. d/b/a Wanserski & Associates, a
Georgia limited liability company (“W&A”).
RECITALS:
WHEREAS, the parties hereto desire to enter into this Agreement to set forth the
basis on which Wanserski and W&A will perform management services for the
Company, all as set forth more fully in this Agreement.
NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties to this Agreement hereby
agree as follows:
1.Engagement. The Company hereby engages W&A and Wanserski, and W&A and
Wanserski hereby accept such engagement, on the terms and conditions set forth
in this Agreement. The Company is hereby obtaining from W&A the services of
Wanserski as set forth below. All compensation for the services and actions of
W&A and Wanserski under this Agreement will be paid to W&A. All services shall
be provided by W&A and Wanserski in accordance with Section 33-8-420 of the
South Carolina Code of Laws of 1976, as amended, and in accordance with all
other applicable international and U.S. laws and regulations.
2.    Duties.
(a)    The provisions of this Section 2 shall be subject to the Company’s
Articles of Incorporation, Bylaws (including without limitation the provision
that the business and affairs of the Company shall be managed by its Board of
Directors (the “Board”)) and all other applicable governing documents and
policies (including without limitation committee charters and the Company’s
Governance Policy, Code of Business Conduct and Ethics and Insider Trading
Policy), as well as all applicable laws, regulations and requirements of Nasdaq
Stock Market LLC and/or any other securities exchange on which the Company’s
securities are listed or traded.
(b)    Wanserski shall be authorized to make decisions with respect to all
aspects of the management and operation of the Company’s business, including
without limitation organization and human resources, marketing and sales,
logistics, finance and administration and such other areas as he may identify,
in such manner as he deems necessary or appropriate in his reasonable judgment
in a manner consistent with the business judgment rule and the provisions of
applicable law. Wanserski shall not have any authority to make decisions with
respect to hiring, appointing or terminating officers, executing transactions or
otherwise committing the Company or its resources other than in the ordinary
course of business unless approved in writing by the Board. For the avoidance of
doubt, Wanserski shall not have any authority to make decisions with respect to
employee compensation, equity grants or similar awards, or mergers or
acquisitions unless approved in writing by the Board. All decisions of Wanserski
shall be discussed to the extent Wanserski deems reasonably appropriate with the
member or members of the Company’s management that Wanserski, in the exercise of
reasonable judgment, determines to be appropriate prior to the implementation of
such decisions and shall be implemented by the management of the Company (other
than Wanserski), and any




--------------------------------------------------------------------------------





dispute between such management and Wanserski regarding the implementation of
such decisions shall be resolved definitively by the Board.
(c)    Wanserski shall be obligated to furnish such hours of service at such
locations as he deems necessary in his reasonable discretion to perform his
duties hereunder. Consequently, it is hereby understood and agreed that
Wanserski shall not be required to devote his full time to this engagement.
(d)    In undertaking to provide the services set forth herein, W&A and
Wanserski do not guarantee or otherwise provide any assurances of success in
building the Company’s operational and financial health and stability and the
Company’s obligation to provide the compensation specified under Section 4
hereof shall not be conditioned upon any particular results being obtained
hereunder.
(e)    In view of the Company’s present circumstances, the Company acknowledges
that Wanserski may be required to make decisions with respect to extraordinary
measures quickly and that the depth and scope of analysis of the information on
which such decisions will be based may be limited in some respects due to the
availability of information, time constraints and other factors. In addition to
the right to rely on certain information, opinions, reports, or statements,
including financial statements and other financial data, in the ordinary course
of business as provided for in Section 33-8-420(b) of the South Carolina Code of
Laws of 1976, as amended, Wanserski shall be entitled, in performing his duties
hereunder, to rely on information disclosed or supplied to him by the Company’s
management without further verification or warranty of accuracy or validity.
(f)    Wanserski shall keep the Board fully apprised of his findings, plans and
activities.
3.    Term. The term of the engagement hereunder shall continue on a month to
month basis until terminated by either party as of the end of any month upon
written notice to the other party given at least ten days prior to the end of
such month. In the event this Agreement is terminated by the Company prior to
the expiration of the three-month period commencing on the Effective Date, the
Company shall pay to W&A, in a single lump sum within ten (10) days after the
effective date of termination of this Agreement, an amount equal to (a) the sum
of $120,000, less (b) the aggregate amount previously paid to W&A pursuant to
Section 4(a) as of the effective date of termination.
4.    Compensation. Compensation hereunder shall consist of the following:
(a)    Monthly Fee: The Company shall pay a monthly fee of $40,000 to W&A,
payable on a pro-rated basis in immediately available funds upon execution of
this Agreement, and on the tenth (10th) day of each month thereafter throughout
the term hereof (subject to adjustment as provided below).
(b)    Expenses: Reimbursement of Wanserski’s reasonable out-of-pocket expenses
including, but not limited to, costs of travel, temporary housing or lodging,
legal counsel (including legal counsel retained to draft and enforce this
Agreement), any applicable state sales or excise tax and other direct expenses.
The Company shall pay to W&A the compensation set forth in Sections 4(b) hereof
based upon the submission of monthly invoices by W&A setting forth a detailed
listing of the expenses sought to be reimbursed. Upon request W&A shall provide
statements setting forth in reasonable detail the services provided hereunder.
Payments of the amounts set forth in this Section 4 shall constitute full
payment for the services provided under this Agreement.
5.    Confidentiality.




--------------------------------------------------------------------------------





(a)    W&A and Wanserski agree to treat any information received from the
Company or its representatives with utmost confidentiality and except as
provided in this Agreement, shall not publish, distribute or disclose in any
manner any information developed by or received from the Company or its
representatives (or materials based on or created with reference to such
information) without the Company’s prior written approval (to be given or
withheld in its sole discretion). All such information shall be used only for
the benefit of the Company in providing the services hereunder, and shall not be
used by W&A or Wanserski for any other purpose. The Company’s approval for
disclosure is not needed to the extent the information sought is required to be
disclosed by an order binding on W&A or Wanserski, issued by a court having
competent jurisdiction over any of them, and such information is disclosed only
pursuant to the terms of such order, or such information is otherwise publicly
available other than through disclosure in breach of a confidentiality
obligation under this Agreement by them with respect thereto; provided, where
practical, advance written notice is provided to WRLD in sufficient time to
permit WRLD to seek a protective order.
(b)    Notwithstanding anything in this Agreement to the contrary, (i) nothing
in this Agreement or any other agreement with WRLD prohibits Wanserski from
reporting possible violations of law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, Congress and any agency Inspector General (the
“Government Agencies”), or communicating with Government Agencies or otherwise
participating in any investigation or proceedings that may be conducted by
Government Agencies, including providing documents or other information; (ii)
Wanserski does not need the prior authorization of the Company to take any
action described in (i), and Wanserski is not required to notify the Company
that he has taken any action described in (i); and (iii) this Agreement does not
limit Wanserski’s right to receive an award for providing information relating
to a possible securities law violation to the Securities and Exchange
Commission. Further, Wanserski shall not be held criminally or civilly liable
under any federal, state or local trade secret law for the disclosure of a trade
secret that (x) is made both (A) in confidence to a federal, state or local
official, either directly or indirectly, or to an attorney; and (B) solely for
the purpose of reporting or investigating a suspected violation or law; or (y)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. Additionally, if Wanserski files a lawsuit
for retaliation by the Company for reporting a suspected violation of law,
Wanserski may disclose a Company trade secret to his attorney and use such trade
secret information in the court proceeding, so long as any document containing
the trade secret is filed under seal and the individual does not disclose the
trade secret except pursuant to court order.


(c)    For purposes of this Agreement, including without limitation Sections 5
and 6, the term “trade secret” shall have the meaning ascribed to such term in
the South Carolina Trade Secrets Act.


6.    Inventions. Each of W&A and Wanserski agrees that all right, title and
interest in and to any information, trade secrets, inventions, discoveries,
developments, derivative works, improvements, research materials and products
made or conceived by either of them alone or with others during the course of
performing services hereunder to the Company shall belong exclusively to the
Company. Each of W&A and Wanserski hereby irrevocably waives in favor of the
Company any and all copyright and moral rights, and irrevocably assigns to the
Company any and all legal rights, that either of them may have in respect of any
such materials. Each of W&A and Wanserski agrees to execute any assignments
and/or acknowledgements or other documents or instruments in furtherance of the
foregoing as may be requested by the Company from time to time, at the expense
of the Company, without any further remuneration.
7.    Representations and Warranties.
As an inducement to W&A and Wanserski to enter into this Agreement, the Company
represents and warrants to W&A and Wanserski as follows:




--------------------------------------------------------------------------------





(a)    The Company is a corporation duly organized and validly existing under
the laws of the jurisdiction in which it was organized and has all requisite
corporate power to enter into this Agreement.
(b)    Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated herein nor compliance by the Company with any
of the provisions hereof will: (i) violate any order, writ, injunction, decree,
law, statute, rule or regulation applicable to it or (ii) require the consent,
approval, permission or other authorization of, or qualification or filing with
or notice to, any court, arbitrator or other tribunal or any governmental,
administrative, regulatory or self-regulatory agency or any other third party.
(c)    WRLD represents to W&A and Wanserski that its Board has duly adopted
resolutions relating to the authorization of this Agreement and appointing
Wanserski as the Chief Executive Officer of WRLD effective upon the
effectiveness of this Agreement.
8.    Indemnification.
(a)    The Company shall indemnify and hold harmless W&A and Wanserski
(together, the “W&A Indemnitees”), to the fullest extent permitted by South
Carolina law, as the same exists or may hereafter be amended, from and against
any and all losses, claims, damages, liabilities, penalties, judgments, awards,
costs, fees, expenses and disbursements, including without limitation the
reasonable costs, fees, expenses and disbursements, as and when incurred, from
the first dollar, of investigating, preparing or defending any action, suit,
proceeding or investigation (whether or not in connection with proceedings or
litigation in which any W&A Indemnitee is a party) (any such amount being
hereinafter sometimes referred to as an “Indemnifiable Loss”), directly or
indirectly caused by, relating to, based upon, arising out of or in connection
with this engagement by the Company or the performance by Wanserski of any
services rendered pursuant to such engagement. The W&A Indemnitees shall provide
WRLD with prompt notice of any claim under this paragraph. The parties
acknowledge and agree that the advancement of reasonable costs, fees, expenses
and disbursements to or on behalf of the W&A Indemnitees, and the repayment of
any such advancements by the W&A Indemnitees to the Company, shall be in
accordance with the Company’s Articles of Incorporation and Bylaws and in
accordance with the applicable provisions of the South Carolina Business
Corporation Act of 1988, as amended. The parties further acknowledge and agree
that WRLD and the W&A Indemnitees shall jointly control any settlement on any
action for which any W&A Indemnitee seeks indemnity; provided, however, that
WRLD shall be entitled on its own to effect the settlement of any pending or
threatened proceeding so long as such settlement (i) includes an unconditional
release of the W&A Indemnitees, in form and substance reasonably satisfactory to
the W&A Indemnitees, from all liability on claims that are the subject matter of
such proceeding and (ii) does not include any statement as to or any admission
of fault, culpability or failure to act by or on behalf of the W&A Indemnitees.
(b)    If Wanserski is required to testify, prepare for and/or appear at a
deposition or produce documents at any time after the expiration or termination
of this Agreement at any administrative or judicial proceeding relating to any
services provided by Wanserski and hereunder, then W&A shall be entitled to be
compensated by the Company for Wanserski’ s associated time charges at an hourly
rate of $400.00 per hour and to be reimbursed for reasonable out-of-pocket
expenses, including reasonable counsel fees, unless Wanserski is found directly
liable for gross negligence or willful misconduct.
(c)    The Company has furnished or provided access to certain of its insurance
policies (collectively, the “Policies” or individually referred to as a
“Policy”) issued to the Company by various insurers (collectively, the
“Insurer”). The Company represents that, to the best of the Company’s knowledge,
the Policies are in full force and effect and that no event has occurred that
constitutes or, with the passage




--------------------------------------------------------------------------------





of time or giving of notice would constitute, an event of default thereunder or
that would otherwise give the Insurer any right to cancel such Policies.
Promptly, the Company shall notify the Insurer of the election of Wanserski as
the Chief Executive Officer of the Company. The Company shall cause its
insurance broker to send copies of all documentation and other communications
regarding the Policies, including without limitation any renewal or cancellation
thereof, to the attention of W&A, in the manner set forth herein, and Wanserski
shall have all indemnities available to the officers of the Company pursuant to
the Company’s Articles of Incorporation, Bylaws and South Carolina law. Upon any
cancellation or nonrenewal of any Policies by any Insurer, as long as the same
can be done at a commercially reasonable cost, the Company shall exercise its
rights under the applicable clause of the relevant Policy to extend the claim
period for a one-year “discovery period” and shall exercise such rights and pay
the premium required thereunder within the 30-day period specified therein. The
Company shall use commercially reasonable efforts, in connection with the next
renewal of each Policy, to negotiate to obtain an option to extend the discovery
period set forth in such Policies from one to three years, as long as the same
can be obtained at a commercially reasonable cost.
9.    Limitations on Liability. The Company agrees that Wanserski will not be
liable to the Company for any claims, liabilities, or expenses relating to this
engagement in excess of the fees paid by them to W&A pursuant to this Agreement,
unless there is a final non-appealable order of a Court of competent
jurisdiction finding Wanserski directly liable for gross negligence or willful
misconduct. Wanserski will not be liable for consequential, special, indirect,
incidental, punitive or exemplary loss, damages or expenses relating to this
engagement except in connection with a breach of any obligation under Section 5
hereof. The limitation on liability and indemnification contained in this
Agreement shall survive the completion or termination of this Agreement.
10.    Independent Contractor / Benefits; Taxes. The parties intend that W&A and
Wanserski shall render services hereunder as an independent contractor, and
nothing herein shall be construed to be inconsistent with this relationship or
status. W&A and Wanserski (a) shall not be entitled to any benefits paid by the
Company to its employees; and (b) shall be solely responsible for any tax
consequences applicable to W&A or Wanserski by reason of this Agreement and the
relationship established hereunder. The Company shall not be responsible for the
payment of any federal, state or local taxes or contributions imposed under any
employment insurance, social security, income tax or other tax law or regulation
with respect to the performance of management services hereunder.
Notwithstanding anything in this Agreement to the contrary, the Company shall be
entitled to effect any withholding from any amount payable by it pursuant to
this Agreement to the extent required by law.
11.    Arbitration. Any and all disputes, disagreements, controversies or claims
arising out of or relating to this Agreement (each a “Dispute”) shall be
resolved exclusively by mandatory binding arbitration, which shall be conducted
in Greenville, South Carolina and administered by the American Arbitration
Association under its Commercial Arbitration Rules, except to the extent that
such rules are inconsistent with the provisions set forth herein. The parties
agree that the American Arbitration Association’s Optional Rules for Emergency
Measures of Protection shall apply to the proceedings. The rules of the American
Arbitration Association shall govern selection of the arbitrator(s); provided,
however, that any Dispute in excess of $250,000.00 shall be heard and determined
by a panel of three (3) arbitrators upon the request of any party. The award
rendered by the arbitrator(s) shall be final, binding and non-appealable, and
any judgment on the award may be entered and/or enforceable in any court of
competent jurisdiction. The Federal Arbitration Act, 9 U.S.C. Secs. 1-16, and
not state law, shall govern the arbitrability of all Disputes. The arbitrator(s)
shall establish the rules for proceeding with the arbitration of the Dispute,
which shall be binding upon all parties to the arbitration proceeding. The
arbitrator(s) shall allow such discovery as is appropriate to the purposes of
arbitration in accomplishing a fair, speedy and cost-effective resolution of the
Dispute.




--------------------------------------------------------------------------------





The arbitrators may enter a default decision against any party who fails to
participate in the arbitration proceedings. The arbitrator(s) is hereby
authorized to award to the prevailing party the costs (including reasonable
attorneys’ fees and expenses) of any such arbitration. All documents, discovery
and other information related to any Dispute, and the attempts to resolve,
mediate or arbitrate such Dispute, shall be kept confidential. Except as
required by law, the parties waive all rights to seek remedies in any court and
the right to a jury trial.
12.    Survival of Agreement. Except as provided in this Agreement, the
obligations set forth under the above captioned Confidentiality, Inventions,
Indemnification, Limitation on Liability, Compensation and Dispute Resolution
sections shall survive the expiration, termination, or supersession of this
Agreement.
13.    Conflicts. Neither W&A nor Wanserski has any financial interest or
business connection with the Company. Further, W&A and Wanserski represent and
warrant that they have no conflicts in connection with this engagement. W&A and
Wanserski may have confidential or proprietary information from prior employers
and/or entities for which they have provided services in the past that should
not be used or disclosed to anyone at the Company. The Company requests that W&A
and Wanserski comply with any existing and/or continuing contractual obligations
that they may have with former employers and/or recipients of services. By
signing this Agreement, W&A and Wanserski represent and warrant that their
provision of services to the Company shall not breach any agreement either of
them has with any third party.
14.    Amendments. Any amendment to this Agreement shall be made in writing and
signed by the parties hereto.
15.    Enforceability. If any provision of this Agreement shall be invalid or
unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, or shall be deemed excised from this Agreement, as
the case may require, and this Agreement shall be construed and enforced to the
maximum extent permitted by law as if such provision had been originally
incorporated herein as so modified or restricted or as if such provision had not
been originally incorporated herein, as the case may be.
16.    Construction. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of South Carolina.
17.    Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or duly sent by certified mail, postage
prepaid or by an overnight delivery service, charges prepaid; addressed to such
party at the address set forth on the signature page hereto or such other
address as may hereafter be designated in writing by the addressee to the
addressor. In the case of a notice, request, consent or other communication
directed to the Company, a copy of such communication (which shall not
constitute notice) shall be provided to the Company’s legal counsel: Jamile J.
Francis III, Womble Bond Dickinson (US) LLP, 550 South Main Street, Ste. 400,
Greenville, SC 29601. In the case of a notice, request, consent or other
communication directed to W&A and Wanserski, a copy of such communication (which
shall not constitute notice) shall be provided to their legal counsel: Tony G.
Powers, 935 Manchester Pl., Atlanta, GA 30328. Any party may from time to time
change its address for the purpose of notices to that party by a similar notice
specifying a new address, but no such change shall be deemed to have been given
until it is actually received by the party sought to be charged with its
contents.




--------------------------------------------------------------------------------





18.    Waivers. No claim or right arising out of a breach or default under this
Agreement shall be discharged in whole or in part by a waiver of that claim or
right unless the waiver is supported by consideration and is in writing and
executed by the aggrieved party hereto or his or its duly authorized agent. A
waiver by any party hereto of a breach or default by the other party hereto of
any provision of this Agreement shall not be deemed a waiver of future
compliance therewith, and such provisions shall remain in full force and effect.
19.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, and all of which shall together
constitute one and the same instrument.
20.    Entire Agreement. This Agreement and the other documents delivered
pursuant hereto, if any, constitute the full and entire understanding and
agreement among the parties hereto with regard to the subjects hereof and
thereof and no party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.
[signature page follows]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.
 
 
 
 
 
WORLD ACCEPTANCE CORPORATION
 
 
a South Carolina corporation


 
 
By:
/s/ Charles D. Way
 
 
 
Charles D. Way, Board Member
 
 
 
 
 
 
ADDRESS:
 
 
 
108 Frederick Street
 
 
 
Greenville, SC 29607
 
 
 
 
 
 
JS&R BUSINESS SERVICES, L.L.C.
 
 
d/b/a Wanserski & Associates,
 
 
a Georgia limited liability company
 
 
By:
/s/ James H. Wanserski
 
 
 
James H. Wanserski, Authorized Signatory
 
 
 
 
 
 
ADDRESS:
 
 
 
c/o 22 Cantey Place, NW


 
 
 
Atlanta, GA 30327


 
 
 
 
 
 
By:
/s/ James H. Wanserski
 
 
 
James H. Wanserski, Individual
 
 
 
 
 
 
ADDRESS:
 
 
 
c/o 22 Cantey Place, NW


 
 
 
Atlanta, GA 30327


 
 
 
 





